PER CURIAM
Appellant has moved for an extension of time within which to serve and file his brief until the final disposition in this court or the Supreme Court of the case of Whipple v. Howser, 51 Or App 85, 624 P2d 648 (1981). Respondent has moved for an order dispensing with the filing of briefs and affirming the trial court’s decision in the light of Whipple.
Appellant’s motion for an extension of time is denied. Respondent’s motion for an order affirming the trial court’s decision is allowed, and the judgment is affirmed. Whipple v. Howser, supra.